Citation Nr: 1011404	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for 
residuals of cold injury of the right foot, for the purpose 
of accrued benefits.

2.  Entitlement to a rating greater than 20 percent for 
residuals of cold injury of the left foot, for the purpose of 
accrued benefits.

3.  Entitlement to a rating greater than 10 percent for 
pseudofolliculitis barbae (PFB), for the purpose of accrued 
benefits.

4.  Entitlement to service connection for left knee 
disability, for the purpose of accrued benefits.

5.  Entitlement to service connection for left heel 
disability, for the purpose of accrued benefits.

6.  Entitlement to service connection for low back 
disability, for the purpose of accrued benefits.

7.  Entitlement to service connection for headaches, for the 
purpose of accrued benefits.

8.  Entitlement to service connection for residuals of 
circumcision, for the purpose of accrued benefits.

9.  Entitlement to service connection for the cause of the 
Veteran's death.

10.  Entitlement to special monthly compensation (SMC) based 
on the need of aid and attendance of another or on account of 
being housebound, for the purpose of accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and L.E.M.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to November 
1975.  He died in April 2006.  The appellant is the surviving 
spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In February 2009, the appellant appeared and testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  
The hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  For the entire accrued benefits period, the Veteran's 
cold injury residuals of the right foot were manifested by 
symptoms of intermittent numbness, swelling and nail 
abnormalities but absent tissue loss, color changes, locally 
impaired sensation, hyperhydrosis, or X-ray abnormalities.

2.  For the entire accrued benefits period, the Veteran's 
cold injury residuals of the left foot were manifested by 
symptoms of intermittent numbness, swelling and nail 
abnormalities but absent tissue loss, color changes, locally 
impaired sensation, hyperhydrosis, or X-ray abnormalities.

3.  For the entire accrued benefits period, the Veteran's 
service-connected PFB was not shown to result in 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement, scarring covering an area of 
144 square inches (929 sq. cm), an unstable or painful scar, 
and/or a scar affecting the function of any body part; 
alternatively, active PFB was not shown to involve at least 
20 percent of exposed areas or require systemic therapy for a 
total duration of six weeks or more in any 12 month period. 

4.  During his lifetime, the Veteran did not manifest a 
chronic left knee disability shown to have had its onset in 
service and/or to be causally related to service.

5.  During his lifetime, the Veteran did not manifest a 
chronic left heel disability shown to have had its onset in 
service and/or to be causally related to service.

6.  During his lifetime, the Veteran did not have a chronic 
back disability shown to have had its onset in service and/or 
to be causally related to service.

7.  During his lifetime, the Veteran did not have a chronic 
headache disability shown to have had its onset in service 
and/or to be causally related to service.

8.  During his lifetime, the Veteran was not shown to 
manifest residual disability beyond the usual effects of 
surgical treatment related to a circumcision performed in 
service.

9.  The Veteran was not exposed to an herbicide agent, as 
defined in 38 C.F.R. § 3.307(a)(6), during his military 
service in Korea from April 1974 to March 1975.

10.  The Veteran died on April [redacted], 2006 with the immediate 
cause of his death listed as multiple system failure due to 
prostate cancer; bone cancer was identified as another 
significant condition contributing to death but not resulting 
in the underlying death.

11.  At the time of his death, the Veteran had a combined 50 
percent rating for service-connected residuals of cold injury 
to the right and left feet, rated as 20 percent disabling 
each; and a 10 percent rating for PFB.

12.  The cause of the Veteran's death, metastatic prostate 
cancer, did not originate in service or within one year of 
service, and is not shown to otherwise be causally related to 
his military service or service-connected disability.

13.  During his lifetime, the Veteran's service-connected 
disabilities did not render him bedridden, require nursing 
home care, or render him unable to care for most of his daily 
needs without requiring aid and attendance of another person.

14.  During his lifetime, the Veteran did not have a single 
disability rated as 100 percent disabling, and he was not 
permanently housebound by reason of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of cold injury of the right foot, for the purpose 
of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.104, 
Diagnostic Code (DC) 7122 (2009). 

2.  The criteria for a rating greater than 20 percent for 
residuals of cold injury of the left foot, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.104, DC 
7122 (2009).

3.  The criteria for a rating greater than 10 percent for 
PFB, for the purpose of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.1000, 4.7, 4.118 DCs 7800-06 (2009).

4.  The criteria for establishing entitlement to service 
connection for left knee disability, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. § 1110, 
1112, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

5.  The criteria for establishing entitlement to service 
connection for left heel disability, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. § 1110, 
1112, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

6.  The criteria for establishing entitlement to service 
connection for low back disability, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. § 1110, 
1112, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

7.  The criteria for establishing entitlement to service 
connection for headaches, for the purpose of accrued 
benefits, have not been met.  38 U.S.C.A. § 1110, 1112, 1131, 
1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

8.  The criteria for establishing entitlement to service 
connection for residuals of circumcision, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. § 1110, 
1112, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2009).

9.  The criteria for establishing entitlement to service 
connection for the cause of the Veteran's death have not been 
met.  38 U.S.C.A. §§ 1310, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

10.  The criteria for establishing entitlement to SMC based 
on the need of aid and attendance of another or on account of 
being housebound, for the purpose of accrued benefits, have 
not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.351, 3.352 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) may be awarded to 
a Veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of the Veteran's death, 
there must be a service-connected disability that was the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).  Service-
connected disabilities of a static nature involving muscular 
or skeletal functions and not materially affecting other 
vital body functions will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110 and § 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001). 

Important for this case, the Board must not that the usual 
effects of surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, will not be service-connected unless the disease 
or injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b).

Certain chronic diseases, such as arthritis or a malignant 
tumor, which manifest to a degree of 10 percent or more 
within one year from separation from active service may be 
service connected even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  
Specifically, this includes 2,4-D; 2,4,5-7 and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).

Herbicide exposure is presumed if the Veteran served in 
Vietnam from January 9, 1962 to May 7, 1975, even without 
diagnosis of a presumptive disease, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  For prostate cancer, the presumption 
requires exposure to an herbicide agent and manifestation of 
prostate cancer to a degree of at least 10 percent at any 
time after service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The Board notes that presumptive service connection refers to 
the primary cancer site and presumptive service connection is 
not available when the disease claimed resulted from 
metastasis of a non-listed disease.  VAOPGCPREC 9-90 
(Apr. 30, 1990); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom., Ramey v. Gober, 120 F. 3d 1239 (Fed. 
Cir. 1997), writ of cert den., 522 U.S. 1151, 140 L Ed. 
2d. 181, 118 S. Ct. 1171 (1998).  In this case, there is no 
dispute that prostate cancer was the primary tumor.

VA has received from the Department of Defense (DoD) a 
listing of locations outside of Vietnam where Agent Orange 
was used or tested over a number of years.  In this regard, 
the DoD has confirmed that Agent Orange was used along the 
demilitarized zone (DMZ) in Korea from April 1968 to July 
1969.  If it is determined that a Veteran who served in Korea 
from April 1968 to July 1969 belonged to one of the units 
identified by DoD, then it could be presumed that he or she 
was exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.

If the Veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DoD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See M21-1 MR, Part VI, 
Chapter 2, Section B, Topic 6, Block d.

The appellant is the Veteran's spouse, who has filed an 
application for accrued benefits within one year after the 
date of the Veteran's death.  Thus, she is eligible for 
accrued benefit payments.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(a)(1),(4).

Upon the death of a Veteran, periodic monetary benefits to 
which he or she was entitled, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to a surviving spouse.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).

The statute has been amended by repealing the 2-year limit on 
accrued benefits such that a Veteran's survivor may receive 
the full amount of the award for accrued benefits.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  The amended statutory provision 
applies to deaths occurring on or after the date of enactment 
of the Act, or December 16, 2003, such as this case.

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits 
Act of 2003 and the amended 38 U.S.C.A. § 5121, with respect 
to payment of certain accrued benefits upon the death of a 
beneficiary.  See 71 Fed. Reg. 78,368- 78,369 (Dec. 29, 
2006); 71 Fed. Reg. 37,027- 37,031 (June 29, 2006) (Proposed 
Rules).  In this case, 38 C.F.R. § 3.1000 as amended is 
applicable to the appellant's claim.

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence 
in the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  
This has been altered to include "evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death."  Id.

Furthermore, VA has concluded in reading 38 U.S.C.A. §§ 5101 
and 5121 together that, in order for a surviving spouse to be 
entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  As part of the amended 38 C.F.R. § 3.1000, a new 
38 C.F.R. § 3.1000(d)(5) has been added.  Under this 
provision, a claim for VA benefits pending on the date of 
death means a claim "filed" with VA that had not been 
finally adjudicated by VA on or before the date of death.  
See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

SMC is payable to a Veteran who is, as a result of his 
service-connected disabilities, so helpless as to need or 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A Veteran 
will be considered in need of regular aid and attendance if 
he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his/her daily environment.  
38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
not required that all of the disabling conditions enumerated 
in the provisions of 38 C.F.R. § 3.352(a) be found to exist 
to establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function which the Veteran was unable to perform should be 
considered in connection with his or her condition as a whole 
and that it was only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

If the Veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the Veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A Veteran is 
"permanently housebound" when he/she is substantially 
confined to his house (ward or clinical areas, if 
institutionalized) or immediate premises due to service-
connected permanent disability or disabilities.  38 C.F.R. 
§ 3.350(i)(2).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 38 
U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. 
Cir. 2001) (declining to adopt the treating physician rule 
for adjudicating VA benefits).  Regardless of the source, an 
examination report must minimally meet the requirement of 
being sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. 
§ 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
whether such opinion is based on an accurate factual 
predicate, regardless of whether the information supporting 
the opinion is obtained by review of medical records or lay 
reports of injury, symptoms and/or treatment.  See Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner 
opinion based on accurate lay history deemed competent 
medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) the testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to the presence or absence of 
the claimed symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  See also Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed.Cir. 2009).

Accrued benefits - disability compensation

1.  Cold injury residuals

Cold injury residuals are evaluated under 38 C.F.R. § 4.104, 
DC 7122.  Under DC 7122, a 10 percent rating is warranted for 
cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity.  For a 20 percent rating, there must be 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhydrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  

The maximum 30 percent rating requires arthralgia or other 
pain, numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhydrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).

Two notes follow DC 7122.  Note (1) instructs the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy under other 
diagnostic codes.  The rater is also instructed to separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under DC 7122.  Note (2) states that 
each affected part is to be evaluated separately and the 
ratings combined in accordance with 38 C.F.R. §§ 4.25 and 
4.26.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for separate ratings greater than 20 
percent for cold injury residuals of the right and left feet 
have not been met for any time during the applicable accrued 
benefits period.  In this respect, the lay and medical 
evidence demonstrates that the Veteran's cold injury 
residuals of the feet were manifested by symptoms of 
intermittent numbness, swelling and nail abnormalities but 
absent tissue loss, color changes, locally impaired 
sensation, hyperhydrosis, or X-ray abnormalities.

Historically, the Veteran incurred cold injuries to both feet 
in January 1973.  His symptoms primarily involved cold feet 
with numbness of the 1st three toes bilaterally.  There was 
no abnormality involving swelling, discoloration, warmth or 
pulses.  The Veteran did not voice any further complaints 
regarding the cold injury to the feet for his remaining 
active service duty.  His separation examination, dated July 
1975, reflected no lay report of cold injury symptoms and 
normal clinical evaluations of the feet, lower extremities 
and vascular system.

Post-service, the evidence of record reflects no further 
report of cold injury residuals until the Veteran's October 
2003 service connection application.

Notably, a private physical examination in July 2003 noted no 
sensory or motor deficits.

A undated statement from T.L., D.O., P.A., reflects the 
Veteran's history of frostbite injury in 1973 with "NUMB.  
HEAVY.  PAIN. IMPAIRED AUTONOMIC WITH SYSTEM BLISTER, ULCERS 
(PERMANENT DAMAGE."

The Veteran's private clinical records also reflect his 
treatment for thrombophlebitis of the right leg as well as 
left leg swelling following chemohormonal therapy.  In April 
2004, the Veteran described some numbness in his left foot.  
A May 2004 private progress note provided an impression of 
right lower extremity deep venous thrombosis (DVT) as 
secondary to hypercoaguable state of cancer plus 
Estramustine.  The Veteran reported mild paresthesias in July 
2004.

The Veteran underwent VA Compensation and Pension (C&P) 
examination in June 2005, at which time he primarily 
complained of intermittent numbness of his toes related to 
the cold injury to the feet.  In cold weather, his toes 
tended to ache.  Otherwise, the Veteran denied symptoms such 
as color changes, pain, excessive sweating, ulcers, 
amputations, skin breakdown, disturbances of nail growth, or 
other symptoms.  The Veteran also described a history of a 
heel blister in 1974, which he thought was related to his 
wearing of boots.  The Veteran denied residual disability 
related to the heel blister following treatment consisting of 
cleaning and debridement.  Notably, the Veteran walked with a 
cane which relieved some pressure off of his knees and back.

On examination, the Veteran's left heel was normal with no 
residuals from the previous blister.  The skin of the lower 
extremities and feet were normal in color and warmth.  There 
was no edema, atrophy, excessive moisture or texture 
abnormality.  There was thickening of the nail of the great 
and 5th toes, which was consistent with a fungal infection.  
There were no scars.  None of the nails were missing.  There 
were no amputations, reflex abnormalities or sensation 
abnormalities.  The Veteran did not have joint pain or pain 
on manipulation, but did describe intermittent numbness.  The 
joints in the feet were not deformed.  X-ray examination of 
the feet showed no definitive focal bone or joint 
abnormalities.  The examiner diagnosed cold injury residuals 
with no abnormality other than thickening of the great and 
5th toes consistent with fungal infection absent other 
evidence of any residuals.

The Veteran underwent additional VA C&P examination in March 
2006.  At that time, the Veteran described additional 
symptoms of foot swelling.  On examination, the Veteran's 
feet demonstrated moderate edema.  The feet were warm and had 
normal skin color.  There was thickening of the nail of the 
great and 5th toes consistent with a fungal infection.  There 
were no missing nails, scars, ulcerations, amputations, 
reflex abnormalities, sensory abnormalities, pain on joint 
manipulation, deformity, or pulse abnormalities.  The 
examiner diagnosed previous cold injury to feet with numbness 
and swelling.

Overall, the Board finds that the VA C&P examination reports, 
as well as the lay evidence and private examination reports, 
provide strong evidence against these claims.  This evidence 
consistently describes the Veteran's cold injury residuals of 
the feet as being manifested by symptoms of intermittent 
numbness, swelling and nail abnormalities but absent tissue 
loss, color changes, locally impaired sensation, 
hyperhydrosis, or X-ray abnormalities, providing highly 
probative evidence against a higher evaluation.   

The Board acknowledges the statement from T.L., D.O., P.A., 
which appears to identify the Veteran as manifesting 
autonomic blisters and ulcers.  However, this physician never 
provided any corroborative clinical findings, and no such 
findings are located in any postservice treatment records.  
Upon review of the entire statement in context of the record, 
it appears that this statement is merely reiterating a 
history provided by the Veteran and not an actual medical 
diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional.")

To the extent that the comment by T.L., D.O., P.A., as well 
as the allegations of the Veteran and the appellant, can be 
read to constitute evidence of an autonomic ulcer and blister 
condition, the Board finds that these statements are greatly 
outweighed by the actual clinical findings in this case.  The 
benefit of doubt rule does not apply as the preponderance of 
evidence is against the claims.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).  Simply stated, the Board 
finds that the most probative evidence in this case supports 
the fact that the Veteran did not have autonomic blisters and 
ulcers associated with this disability. 

2.  PFB

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  The Schedule does not contain specific criteria 
for rating PFB, and the RO has rated this disability as 
analogous to dermatitis or eczema.  Dermatitis is rated under 
the criteria of DC 7806, or as disfigurement of the head, 
face, or neck (under DC 7800) or scars (under DCs 7801, 7802, 
7803, 7804, or 7805) depending upon the predominant 
disability.  38 C.F.R. § 4.118, DC 7806.

Notably, the Veteran filed a service connection claim for PFB 
in October 2003.  As such, this claim may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).

During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the claimant expressly requests consideration under the 
new criteria, which has not been done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Under DC 7806, a 10 percent rating contemplates dermatitis or 
eczema involving exposure to at least 5 percent, but less 
than 20 percent, of the entire body or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or the 
need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  

The next highest rating, 30 percent, is warranted when 20 to 
40 percent of the entire body or 20 to 40 percent of exposure 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.

Scars may also receive separate ratings based upon 
appearance, healing, and/or on impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Under DC 7800, disfigurement of the head, face, or neck with 
one characteristic of disfigurement warrants a 10 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1).

The criteria of DC 7801 are not applicable as the Veteran's 
PFB is limited to the head, face, and neck.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 square inches (929 sq. cm).  A superficial scar, 
as defined in Note 2, is one not associated with underlying 
soft tissue damage.  

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

Applying the facts to the applicable diagnostic criteria, the 
Board finds that the criteria for a rating greater than 10 
percent for the Veteran's service-connected PFB were not met 
for any time during the applicable accrued benefits period.  
The Board notes that the Veteran's service-connected PFB was 
not shown to result in disfigurement of the head, face, or 
neck with one characteristic of disfigurement, scarring 
covering an area of 144 square inches (929 sq. cm), an 
unstable or painful scar, and/or a scar affecting the 
function of any body part; alternatively, active PFB was not 
shown to involve at least 20 percent of exposed areas or 
require systemic therapy for a total duration of six weeks or 
more in any 12 month period.

Historically, the Veteran was diagnosed with PFB during 
service resulting in shaving profiles.

In pertinent part, an October 2003 letter from the Veteran's 
private physician described the Veteran's PFB as persistent 
in nature and resulting in scarring around his mouth and 
under his chin.

An October 2004 statement from the Veteran's private 
physician described the Veteran as manifesting PFB, which is 
a shaving condition wherein cut back hairs turned back into 
the skin causing irritation and pain.  The Veteran was 
described as having a rash of white bumps under his chin and 
cheeks with white puss, and irritation on his neck. 

On VA C&P examination in February 2005, the Veteran was 
described as a very alopecic individual.  He had very small 
fibrous papules in his beard distribution indicative of 
scarring.  There was one very erythematous papule indicating 
current PFB.  The examiner estimated an affected exposed body 
surface of approximately 9 to 10 percent, and an entire 
affected body area of approximately 3 percent.  The scarring 
involved the small fibrous papules in his beard distribution.  
There was no acne or chloracne involved.  The examiner 
indicated that color photographs were not indicated.

During his lifetime, the Veteran described a long-standing 
history of PFB that involved his face and chin with ingrown 
hairs, pain, pus drainage, bleeding, swelling, irritation and 
discomfort.  The condition made shaving painful, and required 
removal of ingrown hairs with tweezers.  The Veteran 
described the condition as resulting in permanent scarring.

The Veteran's daughter and spouse also described the Veteran 
as having to remove hairs from his face with tweezers, and 
having to contend with draining pus, bleeding and swelling.  
The Veteran was described as manifesting visible facial 
scarring as a result.

On review of the lay and medical evidence, the Board finds 
that a rating greater than 10 percent for the Veteran's 
service-connected PFB was not warranted for any period of 
time during the accrued benefits period.  The medical 
evidence described the Veteran's PFB as involving 9 percent 
of exposed areas with very small fibrous papules in his beard 
distribution indicative of scarring.  There was no lay or 
medical evidence showing that the Veteran's PFB involved at 
least 20 percent of exposed areas, or required systemic 
therapy for a total duration of six weeks or more in any 12 
month period.

The Board further notes that it is not shown, or specifically 
alleged, that the Veteran manifested any disfigurement of the 
head, face, or neck with one characteristic of disfigurement, 
as contemplated in DC 7800.  The appellant and her daughter 
did describe visible scarring, but no disfigurement was 
shown.  The Board further notes that the February 2005 VA 
examiner implicitly found no disfigurement by indicating that 
color photographs were not indicated.  

On a factual basis, based (in part) on the testimony of the 
appellant herself, the Board finds that the Veteran's skin 
disability was not subjectively disfiguring.  The reports, 
statements, and testimony are found to fully support this 
finding. 

Furthermore, the Veteran's scarring was not shown to have 
covered an area of 144 square inches (929 sq. cm).  The 
actual scarring was also not shown to be unstable, painful or 
affecting the function of any body part.  Rather, the lay and 
medical evidence demonstrated that the Veteran's active PFB 
resulted in his symptoms of drainage, bleeding and pain.

As such, the preponderance of the lay and medical evidence is 
against a rating greater than 10 percent for the Veteran's 
PFB for any time during the accrued benefits period.   The 
Board has considered the lay descriptions of symptoms by the 
Veteran, his spouse and daughter, but the findings of the 
physicians in this case greatly outweigh the lay contentions.  
The benefit of doubt rule does not apply as the preponderance 
of evidence is against the claim.  Ortiz, 274 F. 3d. at 1365.

3.  Extraschedular consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Id.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
diagnostic codes for the disabilities at issue.  The 
Veteran's symptoms of intermittent numbness, swelling and 
nail abnormalities have been fully covered by the applicable 
diagnostic criteria under DC 7122.  His symptoms of scarring 
and active PFB are addressed in multiple diagnostic codes 
which have been applied in this case.  In short, there are no 
unusual aspects of disability not contemplated by the 
diagnostic criteria for any of his disabilities.

In short, the rating criteria contemplate not only the 
Veteran's symptoms but the severity of his disability during 
his lifetime.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of the service- connected disabilities at issue.  For these 
reasons, referral for extraschedular consideration is not 
warranted.

Accrued benefits - service connection

The Veteran served on active duty from May 1972 to November 
1975.  His service treatment records (STRs) are significant 
for treatment of gonorrhea (gonococci or GC), non-specific 
urethritis (NSU), and/or gram-negative intracellular 
diplococci (GNID) on several occasions.  The Veteran was 
treated for headaches in conjunction with a viral syndrome in 
February 1974.

In October 1974, the Veteran had a blister of the left heel 
treated with cleaning, debridement and no boot wearing for 
several days.  He was also treated for a left knee strain 
manifested by swelling and tenderness.  

In June and July 29, 1975, the Veteran was treated for muscle 
spasm of the back.

On his separation examination dated July 31, 1975, the 
Veteran reported a history of treatment for venereal disease 
(VD).  He denied a history of swollen or painful joints, 
frequent or severe headache, frequent or painful urination, 
arthritis/rheumatism/bursitis, bone, joint or other 
deformity, lameness, recurrent back pain, "trick" or locked 
knee.  Physical examination indicated normal clinical 
findings of the feet, the lower extremities, the spine, the 
genitourinary (GU) system and the neurologic system.

The fact that the Veteran himself denied a back problem when 
he left service provides highly probative evidence against 
this claim.

The Veteran underwent a circumcision in October 1975.  There 
were no reported complications.  In a November 1975 
statement, the Veteran denied any changes in his medical 
condition prior to his discharge.

Overall, the Veteran's STRs provide evidence against his 
claims as the lay and medical evidence do not establish that 
the Veteran manifested chronic disability involving his left 
knee, left heel, low back, and/or a headache disorder.  There 
was also no lay or medical evidence of residual disability 
beyond the usual effects of surgical treatment related to the 
circumcision.

With respect to the left knee disability claim, the Veteran's 
post-service medical records reflect no treatment for any 
left knee symptoms.  The only relevant evidence includes a 
January 2004 bone scan showing that the Veteran's prostate 
cancer had metastasized to the left femur.  In June 2004, the 
Veteran reported left femur pain after a minor trauma.

The Board notes that the Veteran underwent a VA C&P 
examination in June 2005 wherein the Veteran reported a 
history of right knee injury during service.  As such, the VA 
examiner limited the examination to the Veteran's claimed 
right knee injury and disability.  There was no lay or 
medical evidence of a left knee disability.  

Overall, the Veteran's lack of any treatment for left knee 
symptoms in the 31 years following service provides evidence 
against this claim, reflecting no documented medical evidence 
of a chronic left knee disability which had its onset in 
service and/or was causally related to service.  In short, 
there was no medical evidence that the Veteran manifested a 
chronic left knee disability during his lifetime.  The 
Veteran's allegation of pain, in and of itself, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part, vacated in part on other grounds 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 
(Fed. Cir. 2001).

As there was no X-ray evidence of arthritis in the first 
postservice year, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 do not apply.

With respect to the left heel disability claim, the Board has 
carefully reviewed the record but finds no medical evidence 
that the Veteran suffered any residuals from his inservice 
treatment for a left heel blister.  The post-service medical 
records are significant only for the statement from T.L., 
D.O., P.A., which reported the Veteran's history of frostbite 
injury in 1973 with "NUMB.  HEAVY.  PAIN. IMPAIRED AUTONOMIC 
WITH SYSTEM BLISTER, ULCERS (PERMANENT DAMAGE."  For the 
reasons expressed above, this statement has little, if any 
probative value, as it appears to be relating the Veteran's 
report of past history only.  LeShore, 8 Vet. App. at 409.  
Notably, there is no medical evidence indicating that the 
Veteran experienced residual disability related to the left 
heel blister treated in service.

The Veteran was afforded VA C&P examination in June 2005.  He 
reported developing a blister on his left heel in 1974 
related to wearing boots.  The Veteran denied residual 
disability following treatment consisting of cleaning and 
debridement.  In discussing his cold injury residuals to the 
lower extremities, the Veteran also denied a history of 
ulcers or skin breakdown.  The VA examiner noted a normal 
examination of the left heel with no residual from the 
previous blister, and provided opinion that he did not think 
that the Veteran suffered from any residual of the left heel 
blister treated in service.

Overall, the Veteran's lack of any treatment for left heel 
blister residuals in the 31 years following service provides 
against this claim, reflecting no documented medical evidence 
of a chronic left heel disability which had its onset in 
service and/or was causally related to service.  To the 
extent that the statement from T.L., D.O., P.A., holds any 
probative value, it is greatly outweighed by the findings 
from the June 2005 VA examiner who recorded actual physical 
findings and found no residual disability as well as the 
negative separation examination.

With respect to the low back disability claim, the Veteran's 
postservice treatment records first reflect treatment for 
left sacroiliac strain, myositis and myalgia in July 2003, 
which is more than 25 years following his separation from 
service.  At that time, the Veteran reported the onset of 
pain after moving a cabinet.  

The United States Court of Appeals for the Federal Circuit 
has determined that a substantial a lapse of time between 
separation from service and post-service treatment for the 
claimed disorder(s) is a factor for consideration in deciding 
a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The Veteran was afforded VA C&P examination in June 2005.  He 
reported a history of back strain in service treated at sick 
call and resulting in light duty for a week.  The Veteran 
stated that he did "okay initially, but he began to notice 
low back pain, when he was working in the paper mill in 1977 
and that it has continued at the present time."  The Veteran 
was diagnosed with chronic lumbosacral strain, which 
according to the examiner, was not related to the muscle 
sprain and spasms during in service.  This opinion was based 
upon the history as reported by the Veteran, a negative 
separation examination report, and the Veteran's own report 
that his symptoms did not recur until he was working in a 
paper mill in 1977.

Thereafter, the Veteran underwent a bone scan in January 2004 
which showed that his prostate cancer had metastasized into 
the thoracic and lumbar spines.  

Overall, the Veteran postservice treatment records provide 
evidence against this claim, reflecting no documented medical 
evidence of a chronic low back disability until many years 
after service and medical opinion that the Veteran's chronic 
lumbosacral strain manifested after service was not related 
to the muscle sprain and spasms during in service.  Notably, 
there is no competent opinion relating the postservice low 
back disorder as having had its onset in service or being 
caused or aggravated by an in service event.  As will be 
addressed below, the Board finds that the VA examiner's 
reliance of a negative history of persistent and recurrent 
symptoms since service is factually correct.  See Harris, 203 
F.3d 1347 (Fed. Cir. 2000); Kowalski, 19 Vet. App. 171, 177 
(2005).

As there was no X-ray evidence of arthritis in the first 
postservice year, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 do not apply to this claim.

With respect to the headache disability claim, the post 
service medical record first documents complaints of a 
chronic headache disorder in 1994, which is nearly 20 years 
following the Veteran's separation from service.  In this 
respect, an August 1994 statement from Daughters of Charity 
Services of Arkansas (formerly Dumas Medical Clinic) recalled 
that the Veteran had received treatment for headaches as a 
patient, but they did not have further knowledge of the 
actual treatment dates.  It was also indicated that the 
Veteran "did not seem positive as to when" he was a patient 
there.

Thereafter, the medical evidence reflects diagnoses of muscle 
tension headaches with no evidence of migraine syndrome (VA 
C&P examination report dated May 1995), migraine headache 
(December 2002 private examination report), ophthalmic 
headaches (February 2004 private medical record) and tension 
headaches (March 2004 private examination report).

Overall, the Veteran postservice treatment records provide 
evidence against this claim, reflecting no documented medical 
evidence of a chronic headache disorder until many years 
after service and no competent opinion relating the 
postservice headache disorders as having had its onset in 
service or being caused or aggravated by an in service event.

With respect to the residuals of circumcision claim, the 
Veteran's private clinical records in December 1981 reflect 
his report of intermittent bouts of prostatitis since 1975 
treated with antibiotics.  He also reported decreased sexual 
urge with a clear appearance of his sperm.  He described 
vague bouts of pain upon urination.  However, he denied 
dysuria, frequency, hesitancy or urinary tract infections.  
He was given a shot three years previous which helped his 
symptoms.  Physical examination was unremarkable.  The 
examiner provided an impression of "prostadynia - 
psychological overlay" treated with Vibramycin.

A December 1981 statement from Dr. D.C.J., indicated that the 
Veteran had prostadynia with a very strong psychological 
element.

In March 1983, the Veteran presented to his private clinician 
with report that his spouse was diagnosed with condyloma, 
dysplasia and hemophalus vaginitis.  The Veteran complained 
of pain in his testicles, and reported that his wife's 
infection was due to his prostatitis.  Examination revealed 
fine condylomatoid lesions at the base of the glans treated 
with podophyllin.  Thereafter, the Veteran received 
treatments for condylomata, balanitis, prostatitis and 
erectile dysfunction-adjustment reaction.

A January 1995 private clinical record described the Veteran 
as manifesting preputial thickening and mild atrophy of the 
testes.  Impressions included hypogonadism, benign prostatic 
hypertrophy (BPH), and preputial thickening.  The Veteran was 
treated for epidymitis in April 1995.

On VA C&P examination in May 1995, the Veteran described a 
history of circumcision procedure followed by unusually 
severe pain.  He described exquisitely painful erections 
along the suture line that were treated with medications.  He 
reported that, following the circumcision, he developed 
"bumps" circumferentially around the glans penis which 
resulted in some decrease in sensation.  He further reported 
that the bumps had become a problem for his spouse during 
sexual intercourse.  

On examination, the circumcision site was described as nicely 
healed.  There were multiple lesions located at the base of 
the glans penis which had the appearance of very small 
condylomata.  The Veteran described these lesions as having 
been persistent, and not changing in size, configuration or 
consistency, since the circumcision which the examiner 
indicated militated against the classical course expected of 
condylomata in the area affected.

A January 1996 private clinical record reflected the 
Veteran's treatment for herpetic balanitis and prostatitis.  

A September 1997 VA C&P examination included opinion that the 
Veteran's penile pearly lesions were congenital in nature and 
not caused by the circumcision itself.  It was noted that the 
Veteran had not noticed these lesions prior to circumcision 
due to excess of foreskin.  The Veteran described pain of the 
dorsal vein which, by examination, was slightly larger than 
usual.  However, the examiner indicated that the dorsal vein 
was obviously there prior to circumcision but may not have 
been as prominent to the Veteran's way of thinking.  The 
examiner concluded that the Veteran had a normal post-
operative circumcision by examination.

A March 2004 private physician statement indicated that the 
Veteran had an abnormal prostate specific antigen (PSA) in 
April 2002 treated with antibiotics followed by blood in 
semen in March 2003.  A PSA in June 2003 was 27.6 with an 
abnormal rectal examination.  He was later diagnosed with 
prostatic adenocarcinoma with progressive bony metastasis.

Overall, the Veteran postservice treatment records provide 
strong probative evidence against this claim, reflecting that 
the Veteran did not manifest residual disability beyond the 
usual effects of surgical treatment related to a circumcision 
performed in service.

In this respect, the Board notes that postservice medical 
reports describe the Veteran as manifesting preputial 
thickening, a dorsal vein which was slightly larger than 
usual, and condylomata-type lesions.  In May 1995, a VA 
examiner described the Veteran's circumcision site as 
"nicely healed" while a September 1997 VA examiner found 
that the Veteran had a normal post-operative circumcision by 
examination.  The 1997 VA examiner indicated that the 
Veteran's pearly lesions and dorsal vein size had been 
present prior to the circumcision, but not noticed by the 
Veteran until after the circumcision.

Notably, there is no competent medical opinion linking any of 
the Veteran's numerous GU symptoms, such as prostadynia, 
balananitis, condylomata, prostatitis, BPH, erectile 
dysfunction or prostate cancer, as being related in any way 
to the circumcision performed in service.

In all of these claims, the only evidence which links the 
claimed disabilities at issue is the Veteran's own 
allegations during his lifetime as well as a lay statements 
from the appellant and a service mate of the Veteran.  In 
reviewing these statements in the light most favorable to the 
Veteran, the lay statements allege continuity of 
symptomatology for the claimed disabilities since service.  
The Board finds, however, that these statements are greatly 
outweighed by the objective evidence of record.  

First, the Board must note that no chronic disability of the 
Veteran's left knee, left heel, low back, and/or a headache 
disorder was noted at the time of the discharge examination.  
In fact, the Veteran himself denied having such disabilities.  
Additionally, the Veteran denied any changes in his medical 
condition prior to his discharge in November 1975, and did 
not report any unusual complications from his circumcision 
performed in October 1975.

Second, the Veteran specifically reported to a VA examiner in 
June 2005 that his low back pain resolved in service, and 
that he had no history of recurrent ulcers on his left heel 
following service.  These statements, which are consistent 
with the entire evidentiary record, weight against a finding 
of continuity of symptomatology as to these disorders.

Third, the Board must find that the Veteran has been shown to 
be an extremely unreliable historian regarding his past 
medical history.  For example, the Veteran first alleged in 
service treatment for headaches in April 1975.  See VA 21-526 
received in March 1994.  Thereafter, he claimed treatment for 
headaches at Fort Hood, Texas but was unable to recall the 
exact dates.  See VA Form 21-4138 received in July 1994.  The 
Veteran next indicated that he saw a doctor at Pine Bluff 
Arsenal while still on active duty.  See VA Form 9 received 
in March 1995.  In May 1995, the Veteran reported having been 
evaluated by the neurology service in approximately 1973 or 
1974.  However, in a June 2005 statement, the Veteran stated 
that "I do not remember if I reported to sick call or not 
because I was getting short and I did not want anything 
hindering me from going home as scheduled." (emphasis 
added).

The Veteran's recollections of post service treatment are 
also not reliable (to the point that further efforts to 
locate additional records based on the Veteran's statements 
is found by the Board to be not warranted, even if such 
records were cited).  For example, the Veteran first alleged 
treatment for headaches by the Dumas Medical Center from 
approximately 1976 to 1980, although he could not recall the 
exact dates due to the passage of time.  See VA Form 21-4142 
received June 1996.  However, in the June 2005 statement, the 
Veteran does not mention such treatment at all but rather 
refers to treatment by Dr. M. for headaches in 1994.

The August 1994 statement from the former Dumas Medical 
Clinic only emphasizes the unreliability of the Veteran's 
recollections noting that the Veteran "did not seem positive 
as to when" he was a patient there.

Overall, the statement most consistent with the evidentiary 
record appears to reflect the Veteran's recollection of a 
February 1974 clinical visitation at Pine Bluff Arsenal for 
headache treatment in conjunction with a viral syndrome.  See 
Veteran June 1996 statement with attached February 1974 STR.  
The Veteran's allegations of other potential treatments in 
service and immediately thereafter are not consistent with 
the entire evidentiary record.  The Board places greater 
probative weight to the actual documented treatment records 
as they are more reliable than the Veteran's contradicting 
assertions of potential other treatments.

Fourth, the Board notes that the Veteran's description of 
headache symptomatology has been inconsistent and 
contradictory.  For example, the May 1995 VA examiner 
essentially indicated that the Veteran was describing a 
history of muscle tension headaches with no evidence of 
migraine syndrome.  In this respect, the Veteran denied that 
his headaches had been associated with symptoms such as 
nausea, vomiting, photophobia or visual disturbances.  
However, a December 2002 private medical record reflects that 
the Veteran completely contradicted his prior to the 
statement to the VA examiner in 1995, by describing a 20-year 
history of headaches with nausea, vomiting, and blurry 
vision.

In a statement received in June 2005, the Veteran described 
residual soreness and tenderness in the area of his past left 
heel blister which prevented him from wearing boots and 
intimated that he had manifested chronic back pain following 
a back injury in 1975.  On subsequent VA examination that 
same month, the Veteran reported that his left blister had 
healed without residual, and that his low back symptoms had 
resolved after the initial inservice injury.

Additionally, on VA examination in June 2005, the Veteran 
incorrectly recalled a right knee injury with continuity of 
symptomatology which prompted the VA examiner to investigate 
the nature of disability of the Veteran's right knee and not 
the left.

Overall, the STRs, the postservice clinical records and the 
Veteran's own statements weigh against a finding of 
continuity of symptomatology for any of his claimed 
disabilities.  In reconciling the Veteran's inconsistent 
statements, the Board places greater probative value to the 
Veteran's statements made more contemporaneous in service 
than those made many years after service, which are 
impeachable due to the vagaries of memory and the pecuniary 
interest in the outcome of claims for compensation benefits.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony). 

Beyond the above, the Board must find that the Veteran's 
claims, as a whole, provide evidence against the Veteran's 
credibility and reliability.  The Veteran has filed claims 
for disabilities not indicated, disabilities that he denied 
having when he left service, or for relativity minor problems 
cited in service but never indicated again.  On a factual 
basis, the Board can not ignore the fact that the appellant 
is many filing claims of dubious validity, only undermining 
her credibility with the Board. 

The Board also acknowledges the statement from the Veteran's 
former servicemate who recalled the Veteran experiencing 
severe headaches in service, and that the Veteran had trouble 
walking after a circumcision in October 1975.  Notably, with 
respect to the circumcision, this individual indicated that 
"I didn't think it was that bad at the time."  This 
recollection of headache symptomatology, recalled 
approximately 30 years after the fact, is not consistent with 
the entire evidentiary record, to include the Veteran's 
denial of a history of frequent or severe headaches upon his 
separation from service.  This statement is greatly 
outweighed by the STRs, postservice treatment records and the 
Veteran's own statements upon separation.

The Board further acknowledges the statements and testimony 
by the appellant.  She has alleged that the Veteran 
experienced recurrent headaches and chronic low back pain 
since service.  The appellant believes that the Veteran's 
circumcision was performed improperly and was responsible for 
painful erections, emotional and sexual stress, and 
"bleeding around the area where the procedure was 
performed."  She correctly notes that a private examiner in 
December 1981 had an impression that the Veteran was 
uncircumcised.

The record contains fairly extensive private treatment 
records for the Veteran's genitourinary disorders as well as 
VA examinations conducted in 1995 and 1997.  As indicated 
above, the VA examinations found a well-healed circumcision 
site.  The private medical records do not note a single 
instance where bleeding was noted at the circumcision site.  
The only bleeding noted was referable to the Veteran's semen 
many years after service, which led to the diagnosis of 
prostate cancer.  The Veteran's erectile dysfunction was 
attributed to prostadynia - psychological overlay, which is 
not shown to bear any relationship to service.

Overall, the statements from the appellant are also greatly 
outweighed by the STRs, postservice treatment records, and VA 
medical opinions in 1995 and 1997.

The Board further finds that the Veteran and the appellant 
are lay persons without specialized medical training.  As 
such, neither is competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds 
the allegations of continuity of symptomatology are greatly 
outweighed by the entire evidentiary record, and that the 
personal lay opinions of cause and effect are greatly 
outweighed by the medical findings and opinions of record.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule does not apply.  Ortiz, 274 F. 
3d 1361 (Fed. Cir. 2001).

Cause of death

The appellant primarily contends that the cause of the 
Veteran's death, metastatic prostate cancer, results from the 
Veteran's exposure to herbicides during service.  During his 
lifetime, the Veteran contended that his duties at Camp Red 
Cloud in Korea involved the spraying of Agent Orange around 
the perimeter.  It is also contended that the Veteran's 
Korean service from April 1974 to March 1975 placed him at 
risk for exposure to residual contamination from known 
herbicide use in the Korean DMZ in 1969.

The Veteran died in April 2006.  His death certificate lists 
the immediate cause of death as multiple system failure due 
to prostate cancer.  Another significant condition 
contributing to his death, but not resulting in the 
underlying cause, was listed as bone cancer.

At the time of his death, the Veteran had a combined 50 
percent rating for service-connected residuals of cold injury 
to the right and left feet, rated as 20 percent disabling 
each; and a 10 percent rating for PFB.

In pertinent part, a March 2004 private physician statement 
indicated that the Veteran had an abnormal PSA test in April 
2002 treated with antibiotics followed by blood in semen in 
March 2003.  A PSA in June 2003 was 27.6 with an abnormal 
rectal examination.  A biopsy specimen of the prostate in 
July 2003 revealed diagnosis of prostatic adenocarcinoma, 
Gleason 8 (4+4).  A bone scan in January 2004 demonstrated 
metastatic lesions involving the skeletal system.

In this case, there is no evidence or argument that the 
Veteran's prostate cancer manifested in service or within the 
first postservice year other than the appellant's assertion 
that the Veteran "had problems."  The Veteran's STRs 
reflect treatment for venereal disease, which is not 
reasonably shown to bear any relationship to prostate cancer 
which manifested many years after service.  In short, there 
is no reasonable possibility shown in the record that service 
connection for prostate cancer can be warranted based upon 
the first manifestation of disability in service with 
continuity of symptomatology thereafter, or on a presumptive 
basis as a chronic disease first manifested to a compensable 
degree within the first postservice year.

Rather, it is argued that service connection for prostate 
cancer should be awarded on a presumptive basis based upon 
herbicide exposure.  In support of the claim, the appellant 
has submitted an article published by the Veterans of Foreign 
Wars of the United States (VFW) reporting that, between the 
time period from 1968 to 1969, the U.S. military used 59,000 
gallons of toxic defoliants along 21,000 acres of the DMZ.  
Another article quotes a Dallas Morning News report which 
asserted that dioxin contained in Agent Orange "remains in 
the soil for decades."  To support this assertion, the story 
referred to conflicting assessments as to the dissipation 
qualities of dioxins from two military officials.  It was 
noted that a preliminary Panamanian study found residual 
concentrations of herbicides at former military sites, but 
that study was noted to have insufficient data to demonstrate 
a concise exposure scenario.

Thus, the dispositive issue in this appeal involves whether 
there is sufficient evidence that the Veteran was exposed to 
an herbicide agent, as defined in 38 C.F.R. § 3.307(a)(6), in 
Korea.  If the Veteran was so exposed, the presumptions found 
in 38 C.F.R. § 3.309(e) may apply.

The Veteran's service personnel records show that he served 
in Korea from April 1974 to March 1975.  Under DoD 
guidelines, the Veteran was not stationed in Korea during the 
period of April 1968 to July 1969, when herbicide agents were 
known to have been extensively used.  Quite simply, the 
Veteran served in Korea approximately 5 years after herbicide 
agents were last used, providing highly probative factual 
evidence against this claim.   

Therefore, under DoD guidelines, the Veteran's service in 
Korea did not involve circumstances under which herbicide 
exposure may have taken place.  Without service during the 
requisite time period, the presumption of exposure cannot be 
applied.

Regardless of the above, the appellant has submitted evidence 
purporting to show that the Veteran was in fact exposed to an 
herbicide agent as defined in 38 C.F.R. § 3.307(a)(6).  In a 
statement received in May 2005, the Veteran specifically 
alleged a temporary duty assignment (TDY) at Camp Red Cloud 
with the 44th Engineers where part of his duties involved 
spraying the perimeter with Agent Orange.  SPRs reflect that 
the Veteran had a military occupational specialty as an 
engineer equipment operator.  The SPRs do not show that the 
Veteran was exposed to herbicides or that he held duties 
consistent with spraying herbicides.

The Board observes that the Veteran's allegation of spraying 
herbicides in Korea are totally inconsistent with DoD 
guidelines which indicate that herbicides were last used in 
Korea in 1969.  The Board further observes that the Veteran 
first alleged this type of duty, which is not consistent with 
his MOS, almost 30 years after the fact in connection with a 
claim for compensation benefits which can only be 
substantiated based upon presumed herbicide exposure.  As 
held above, the Veteran's recollections on many matters in 
this case are found unreliable and not credible.  Overall, 
the Veteran's allegations of herbicide spraying or exposure 
are greatly outweighed by the DoD findings, which has greater 
knowledge as to whether herbicides were present in Korea 
after 1969, and other reasons cited above. 

Furthermore, the Board acknowledges the anecdotal evidence 
submitted by the appellant regarding studies pertaining to 
potential dissipation rates of herbicides.  None of this 
evidence pertains to Korea, and the studies themselves 
indicate that they are preliminary in nature.  In any event, 
none of this evidence establishes that the Veteran was, in 
fact, exposed to an herbicide agent as a result of herbicide 
application which ceased 5 years prior to his arrival in 
Korea.  According to DoD guidelines, the Veteran's service in 
Korea did not involve circumstances under which herbicide 
exposure may have taken place.  This determination 
substantially outweighs the lay assertions by the Veteran, 
the appellant and the various anecdotal reports.  

Overall, the Board must unfortunately find that the credible 
and persuasive evidence in this case does not demonstrate the 
Veteran's personal exposure to herbicides in Korea and 
provides highly probative evidence against such a finding. 

Nonetheless, even when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  
This includes establishing actual exposure to herbicides.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

As noted above, there is no credible lay or medical evidence 
of prostate cancer in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  There is also no 
basis to presume the in service incurrence of prostate cancer 
on a presumptive basis as a chronic disease under 38 C.F.R. 
§§ 3.307 and 3.309. 

The Board further finds that there is competent medical 
opinion of record linking, or suggesting a link, between the 
Veteran's prostate cancer and any event during service other 
than the alleged herbicide exposure, which is not shown in 
this case.  Additionally, there is no competent medical 
opinion suggesting that the Veteran's service-connected 
residuals of cold injury to feet and PFB caused or aggravated 
the cause of the Veteran's death.

The Board emphasizes that the statements of the Veteran and 
the appellant do not assert any specific symptoms of prostate 
cancer in-service or for many years thereafter.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  At the 
hearing in February 2009, the appellant asserted that the 
Veteran "had problems" since service which, in and of 
itself, does not provide a basis to substantiate the claim.  
Furthermore, neither the Veteran nor the appellant, without 
evidence showing that he or she has medical training or 
expertise, is competent to offer an opinion that prostate 
cancer is causally related to an inservice event.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the cause of the Veteran's 
death, metastatic prostate cancer, did not originate in 
service or within one year of service, and is not shown to 
otherwise be causally related to his military service or 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the doctrine of the benefit of 
the doubt does not apply.  38 U.S.C.A. § 5107(b).

Entitlement to SMC

At the hearing in February 2009, the appellant's 
representative described the Veteran as requiring aid and 
attendance of another as a result of nonservice-connected 
prostate cancer.  It was not specifically argued that the 
service-connected cold injury residuals and PFB rendered the 
Veteran bedridden, requiring nursing home care, or rendered 
him unable to care for most of his daily needs without 
requiring aid and attendance of another person.

The Board has reviewed the evidentiary record, and notes that 
there is no lay or medical evidence which could support a 
finding that, during his lifetime, the Veteran's service-
connected disabilities rendered him bedridden, required 
nursing home care, or rendered him unable to care for most of 
his daily needs without requiring aid and attendance of 
another person.

The Veteran was service-connected for cold injury residuals 
to the feet and PFB.  There is simply no lay or medical 
evidence that these disabilities interfered with his ability 
to dress or undress himself, ability to feed himself, to keep 
himself ordinarily clean and presentable, to attend to the 
wants of nature or required care or assistance of another to 
protect him from the hazards or dangers incident to his daily 
environment.  At best, the cold injury residuals to the feet 
were a factor in his using a cane for ambulation, but the 
Veteran was capable of self-ambulation.  

As such, the Board finds no basis to find that the Veteran 
had met the requirements for entitlement to aid and 
assistance under 38 C.F.R. § 3.352(a).  As the Veteran was 
not service-connected for visual impairment or in a patient 
home due to service-connected disability, there is no basis 
to establish entitlement to SMC under 38 U.S.C.A. § 1114(l).

Similarly, there is no lay or medical evidence that the 
Veteran's service-connected cold injury residuals to the feet 
and PFB substantially confined him to his house or immediate 
premises.  At the time of his death, the Veteran did not have 
a single permanent disability rated 100 percent disabling.  
As such, the Veteran had not established entitlement to SMC 
under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d); 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

A pre-adjudicatory RO letter dated August 2006 advised the 
appellant of the criteria for establishing entitlement to DIC 
and accrued benefits, the types of evidence and/or 
information deemed necessary to substantiate the claims, and 
the relative duties upon the appellant and VA in developing 
her claims.  

The appellant, however, was not informed of the Veteran's 
service-connected disabilities.  However, this notice error 
clearly has not affected the essential fairness of the 
adjudication because the appellant's submissions show that 
she has actual knowledge of the Veteran's service-connected 
disabilities.  In this respect, the appellant has pursued 
accrued benefits seeking higher disability ratings for all of 
the Veteran's service-connected disabilities, which had been 
pending at the time of his death.  Furthermore, the appellant 
has pursued DIC benefits on the basis that prostate cancer, 
the cause of the Veteran's death, may be presumptively 
service-connected due to herbicide exposure.  It is not 
contended, or shown, that the Veteran's service-connected 
disabilities were in any way associated the cause of the 
Veteran's death.  

As the claims are denied, any notice deficiency regarding 
advising the appellant of the criteria for establishing a 
disability rating and effective date of award is non-
prejudicial.  See generally Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Overall, the appellant has had adequate notice and 
opportunity to participate in the development of these 
claims, and the Board finds that any notice deficiencies 
regarding her VCAA notice were not prejudicial.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

VA has a duty to assist the appellant in the development of 
her claims.  This duty includes assisting the appellant in 
the procurement of STRs and pertinent treatment records and 
providing an opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, VA clinical records and private medical records which 
have been identified as relevant to this appeal.  There are 
no outstanding requests for VA to obtain any additional 
evidence that is relevant to the claims being decided on 
appeal.

With respect to the accrued benefit disability rating and SMC 
claims, the Veteran had been provided VA examinations in 
connection with these claims that were pending at the time of 
his death.  The record has been supplemented with clinical 
records, lay statements and testimony from the appellant.  
The Board finds no basis for further medical opinion on these 
issues.

With respect to the accrued benefit service connection 
claims, the Board finds that further development is not 
needed because there is sufficient evidence to decide the 
claims.  VA had obtained opinion regarding the nature and 
probable etiology of the Veteran's claimed left heel, low 
back, left knee and circumcision residuals during his 
lifetime.  The record has also been supplemented with 
clinical records.  The Board has determined that the credible 
evidence is against a finding of persistent or recurrent 
symptoms of these claimed disabilities since service, or 
surgical complications of the circumcision, and there is no 
competent evidence suggesting that the Veteran's alleged 
disorders were caused or aggravated by service.  As such, the 
Board finds no basis to obtain medical opinion on these 
issues.

With respect to the cause of death claim, the Veteran's 
service occurred outside the herbicide use time frame under 
DoD guidelines, and the Board has found that the credible 
evidence is against a finding that the Veteran was personally 
exposed to herbicides in service.  As the Veteran is not 
entitled to the presumption of exposure according to DoD 
guidelines, VA has no duty to submit a request to the JSRRC 
for verification of the location of a Veteran's unit.

For DIC claims under 38 U.S.C.A. § 5103A(a), VA is not 
required to provide any further assistance when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).  The credible lay and medical evidence in 
this case does not raise a reasonable possibility that the 
cause of the Veteran's death, prostate cancer, first 
manifested in service and/or is related to an established 
event in service.  

The Board finds that the evidence, which reveals that the 
veteran did not have this disabilities at issue during 
service or does not reflect competent evidence showing a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
these claims, and in fact provide evidence against this 
claim, the Board finds no basis for another VA medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's death 
and his military service would necessarily be based solely on 
the veteran's uncorroborated assertions regarding what 
occurred in service.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
another medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).





ORDER

The claim of entitlement to a rating greater than 20 percent 
for residuals of cold injury of the right foot, for the 
purpose of accrued benefits, is denied.

The claim of entitlement to a rating greater than 20 percent 
for residuals of cold injury of the left foot, for the 
purpose of accrued benefits, is denied.

The claim of entitlement to a rating greater than 10 percent 
for PFB, for the purpose of accrued benefits, is denied.

The claim of entitlement to service connection for left knee 
disability, for the purpose of accrued benefits, is denied.

The claim of entitlement to service connection for left heel 
disability, for the purpose of accrued benefits, is denied.

The claim of entitlement to service connection for low back 
disability, for the purpose of accrued benefits, is denied.

The claim of entitlement to service connection for headaches, 
for the purpose of accrued benefits, is denied.

The claim of entitlement to service connection for residuals 
of circumcision, for the purpose of accrued benefits, is 
denied.

The claim of entitlement to service connection for the cause 
of the Veteran's death is denied.

The claim of entitlement to SMC based on the need of aid and 
attendance of another or on account of being housebound, for 
the purpose of accrued benefits, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


